Citation Nr: 1539874	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher ratings for residual scars of the anterior trunk and proximal and distal aspect of the left leg status post coronary artery bypass graft with saphenous vein harvest, assigned two 10 percent ratings from July 29, 2011 through September 13, 2013, and one 10 percent rating from September 14, 2013.

2.  Entitlement to a rating in excess of 20 percent from October 23, 2014 for residual scars of the anterior trunk and proximal and distal aspect of the left leg status post coronary artery bypass graft with saphenous vein harvest.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to May 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned a 10 percent rating for a residual scar status post coronary artery bypass graft (CABG) associated with coronary artery disease status post myocardial infarction and CABG (an anterior trunk scar) and a 10 percent rating for residual scars of the proximal and distal aspect of the left leg status post CABG (left leg scars), each effective from July 29, 2011.  The RO had previously granted service connection for a surgical scar status post CABG and assigned a noncompensable rating.  The Veteran disagreed with the 10 percent ratings assigned by the January 2012 RO decision.

A September 2013 rating decision discontinued the separate rating for the left leg scars effective September 13, 2013, explaining that due to regulations regarding evaluation of scars, his anterior trunk and left leg scars would be evaluated together.  The decision established a combined 10 percent rating for the anterior trunk and left leg scars effective September 14, 2013.

In February 2014 the Board remanded the claim for increased disability ratings for scars associated with CABG with saphenous vein harvest to the agency of original jurisdiction (AOJ).  At the same time, the Board referred a TDIU claim received from the Veteran's attorney on January 24, 2014 to the AOJ for initial development.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim has been added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, a February 2015 rating decision increased the disability rating for anterior trunk and left leg scars to 20 percent effective October 23, 2014.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating for scars associated with CABG with saphenous vein harvest remains in appellate status.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most persuasive and probative medical evidence reflects that since July 29, 2011 the Veteran has had one anterior trunk scar and two left leg scars status post CABG with saphenous vein harvest that have been manifested by pain, but have not been unstable.

2.  Since July 29, 2011 the Veteran has not had three or four scars associated with CABG with saphenous vein harvest that were unstable and painful, and he has not had five or more scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating have been met for anterior trunk and left leg scars status post CABG with saphenous vein harvest, effective July 29, 2011; the 20 percent rating awarded herein replaces the two 10 percent ratings for anterior trunk and left leg scars evaluated separately from July 29, 2011 through September 13, 2013, and increases the 10 percent rating for anterior trunk and left leg scars evaluated together since September 14, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.118 Diagnostic Code 7804 (2015).  

2.  The criteria for a rating in excess of 20 percent for anterior trunk and left leg scars status post CABG with saphenous vein harvest have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118 Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The Veteran was provided VCAA notice in an October 2011 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify is satisfied.

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the Veteran was afforded two additional VA examinations, which discussed inadequacies in the prior VA examinations, identified and described current scars associated with CABG and saphenous vein harvest including impairment from such scars, and provided a retrospective evaluation based on the prior examinations and current findings.  

The evidence of record contains service treatment and personnel records, post-service VA and private treatment records, VA examination reports, a private vocational consultation report, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher ratings for his scars.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  VA provided the Veteran with scar examinations in November 2011, August 2013, October 2014, and February 2015 to evaluate the current nature of his anterior trunk and left leg scars.  Together those examination reports included all necessary testing, a full examination of the Veteran, and provided information adequate to evaluate the claim for higher ratings.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the claim for increased ratings in appellate status.

II. Criteria & Analysis

The Veteran contends that higher disability ratings than those already assigned are warranted for his anterior trunk and left leg scars status post CABG.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the anterior trunk and left leg scars on appeal.

By way of background, the Veteran underwent coronary artery bypass graft x5 with saphenous vein graft harvesting and median sternotomy at a private hospital in October 2006 following cardiac catheterization several days earlier.  He was discharged four days later in November 2006 and his "wounds were healing well."

The claim for an increased rating for the CABG scars was received from the Veteran's former representative on July 29, 2011.  In August 2011 correspondence in support of his claim, the Veteran identified three surgical scars associated with his CABG with saphenous vein harvest: an 8-inch scar in the middle of his chest and two 4-inch scars on his left inner thigh resulting from vein grafting.  He stated that each scar aches and swells and that his left leg scars hurt so bad that he cannot walk for some time.  He added that his scars are "painful and unstable" and he uses muscle relaxer on the scars for some relief.

The RO rated the Veteran's anterior chest and left leg scars separately from July 29, 2011 through September 13, 2013, each rated 10 percent disabling.  From September 14, 2013 through October 22, 2014 the RO assigned a combined 10 percent rating for the anterior chest and left leg scars, and a combined 20 percent rating effective October 23, 2014.  His surgical scars have been rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7804 provides ratings for scars that are unstable or painful based on the number of scars with those characteristics.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  For unstable or painful scars, one or two scars warrants a 10 percent rating, three or four scars warrant a 20 percent rating, and five or more scars warrant a 30 percent rating.  § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note 2.

The Veteran was afforded VA examinations in August 2011 and August 2013 to evaluate his scars associated with CABG with saphenous vein harvest; both examinations identified two scars on the left thigh and one on the sternum.  As noted in the February 2014 Board Remand, the examination reports contained some inadequacies.  For example, while the November 2011 examiner described three painful, linear scars that were not unstable, the examiner also indicated that five or more scars were painful.  Similarly, while the August 2013 report indicated that the anterior trunk scar was painful all the time, the examiner did not address the impact on functioning of other parts based on the Veteran's assertion of chest pain and a pulling sensation with any movement.  In addition, the August 2013 examiner did not address whether the left lower extremity scars were painful.

As a result, the Veteran was afforded another VA scars examination in October 2014.  He reported a total of five scars from the CABG procedure with saphenous vein harvest.  However, the examiner indicated that the Veteran actually had six scars, including one that the Veteran did not remember but the examiner concluded was more likely from the procedure based on location, appearance, and the Veteran's report of no injury to the area.  Regarding the chest scar, the Veteran described continued soreness in the midline scar area, discoloration, and a feeling of pulling and tightness with pain that can last for one or two days when he lifts or does any upper body physical exertion.  Consequently, he has had to limit his physical exertion secondary to pain.  He stated that before receiving Aquaphor, he had itching at the chest scar, but not abdominal scars.

The Veteran also described pain in the left leg at the scar sites mainly when walking.  He described his leg feeling tight and achy from the knee up at the location of the graft, which affects his ability to stand or walk more than two to three hours at a time.  He denied any redness or skin problems at the left leg site.  He could not recall exactly the length of time before the left leg healed, but he denied any infection at the area and any itching at the leg scar sites.  

In reviewing the claims file, the VA examiner noted that the Veteran had experienced recurrent fluid collection at the site of vein harvesting on the left thigh and was diagnosed with left thigh seroma on January 2007.  During a May 2007 follow-up visit, the area was smaller, but still open.  He was instructed to return in two months if the area did not resolve; there were no further treatment notes regarding a left thigh seroma.  In June 2014 the Veteran presented for emergency treatment with reports of "localized chest wall tenderness at sternotomy scar area at center and also costochondral joint area, no redness, no local rise of temp, and more towards the upper right chest area."  No treatment was ordered.

On physical examination, the examining nurse practitioner identified two superficial, non-linear scars on the left lower extremity: a 5cm by 1cm scar on the left medial thigh shaped like half of a diamond and a 0.7cm by 3cm scar on the left medial lower leg below the knee.  Regarding the anterior trunk, the examiner identified a nonlinear midline chest scar measuring 20.5cm by 0.5cm.  The examiner also identified five other scars affecting the anterior trunk: two scars on the left upper quadrant parallel, which the Veteran reported as one scar; a right upper quadrant scar near midline; a right upper quadrant scar lateral to the midline scar; and a right upper quadrant scar below the nipple line.  

In summarizing the scars, the examiner indicated that the Veteran had five or more painful scars of the trunk or extremities.  "The chest and abdominal scars (6 total) are the only scars that are painful to touch.  He feels an achy pain upon touching the scars."  However, "he has pain with activities as well."  The leg scars (2 total) "are not painful to touch; however, he also has pain with activities as addressed above."  The examiner also found that none of the scars of the trunk or extremities was unstable, with frequent loss of covering of the skin over the scar.  The examiner opined that the Veteran's scars result in limitation of function and impact his ability to work and supported her conclusion by citing the Veteran's statements regarding the effects of the scars on his activities.

The Veteran was afforded a final VA examination in February 2015.  He reported left leg cramping and fatigue when walking prolonged distances and pain and a pulling sensation with modest stretching of the chest region.

Regarding the anterior trunk, the examining physician identified four linear scars: a midline chest CABG scar measured 20.5cm by 0.5 cm and the middle third of the scar from dermatome T2 to dermatome T4 (nipple line) was tender to palpation and had a pulling sensation with heavy lifting.  Three other linear scars horizontal in orientation were near the midline and in the right upper quadrant lateral to and above the CABG chest scar; they measured 1.3cm by 0.2cm, 2cm by 0.1cm, and 1cm by 0.2cm.  None of the three horizontal "scars were [sic] noted to be tender or at all problematic."  The examiner identified two left lower extremity scars measuring 5cm by 1cm and 3cm by 0.7cm.  The examiner summarized that the Veteran had three painful scars, none of which was unstable.

Regarding the November 2011 examination that described three scars but indicated that five or more scars were painful, the 2015 examiner indicated that she could not say without undue speculation why the five or more painful scars annotation was made, but did "know with certainty three scars is consistent with the physical examination done today."  The 2015 examiner also addressed the inadequacies of the 2013 VA examination, explaining that the Veteran that was able to walk three miles a day three times a week and did not have pain in his leg scars at rest; however, he did have leg cramping and fatigue when walking prolonged distances.  The examiner explained that the "cramping sensation in his leg with prolonged walking is consistent with normal expectation seen with vein harvest from a leg."  Finally, the examiner noted that the 2014 examination described a sixth anterior trunk scar not previously identified.  

With respect to the painful middle one-third of the Veteran's anterior chest sternal scar midline from T2 to T4 with a pulling sensation with modest stretching of the chest region, the Veteran reported that following the CABG surgery, he was not given routine scar care and massage instruction and did not do any cardiac rehabilitation or therapy after the CABG.  The VA examiner explained that the adherence of the scar and pulling sensation would be consistent with the normal outcome expected when scar care/massage is not done along with cardiac rehabilitation.

The examiner concluded that based upon her review of the evidence, examination of the Veteran, as well as his symptoms and complaints of impairment in functioning from 2011 to the present, the Veteran's scars affected his ability to work and it was clear that he could not do work any longer as a long distance truck driver due to the heavy lifting required and the pain along the sternal scar.  The Veteran had described difficulty tying down the covers on his loads the last few years of working because the process required heavy pulling.  The examiner added that at the Veteran's current age such limitations were very reasonable and consistent with the clinical picture provided.

Considering the medical and lay evidence of record pursuant to Diagnostic Code 7804, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's scars associated with CABG with saphenous vein graft, effective from July 29, 2011, which is the date the increased rating claim was received by VA, and throughout the appeal.  Here, the Veteran himself identified having three painful scars, one on his chest and two on his left leg, in his August 2011 correspondence.  The Board finds the conclusions of the February 2015 VA examiner are particularly persuasive because they are consistent with the Veteran's report of three painful scars and with the description of those three scars since the November 2011 fee-basis examination.  These findings are consistent with a 20 percent disability rating pursuant to Diagnostic Code 7804 based on three scars that are painful, but not unstable.  



To be clear regarding the effect of the Board's decision finding a 20 percent rating warranted for three painful scars from the date of claim, the Board reiterates that Diagnostic Code 7804 rates unstable or painful scars based on the number of scars having one or both of those characteristics.  In other words, the award of a 20 percent rating applies Diagnostic Code 7804 correctly to the facts presented by the evidence in this case, replacing the two 10 percent ratings separately assigned for anterior trunk and left leg scars from July 29, 2011 through September 13, 2013, and increasing the 10 percent rating assigned for the three scars from September 14, 2013 through October 22, 2014.  

The Board emphasizes, however, that the 20 percent rating awarded herein for three painful scars since July 29, 2011 shall not be combined with the previous ratings assigned because it would result in compensating the Veteran for his chest and left leg scars twice, analogous to impermissible pyramiding.  See 38 C.F.R. § 4.14 (describing the requirement to avoid evaluating the same disability under various diagnoses).  In summary, the Board finds that a 20 percent rating is warranted for one anterior painful trunk scar and two painful left leg scars associated with CABG with saphenous vein harvest since July 29, 2011.

While the Board finds that a 20 percent rating is warranted for anterior chest and left leg scars since July 29, 2011, a higher disability rating is not warranted.  Although the February 2015 VA examination, which considered the scars retrospectively from July 29, 2011, confirmed the presence of six scars total, none of the remaining scars (other than one painful chest scar and two painful left leg scars) was painful.  Similarly, none of the Veteran's six scars was unstable.  Therefore, a higher disability rating based on three scars that are painful and unstable is not warranted under Diagnostic Code 7804 at any time.  In addition, a higher disability rating is not warranted because the most persuasive competent medical evidence does not demonstrate that five or more of the Veteran's scars are unstable or painful.  

The Board has considered other Diagnostic Codes pertinent to evaluating scars, but finds that they are inapplicable.  For example, there is no showing that the Veteran has scars of the head, face, or neck; or scars that are deep and nonlinear measuring at least 465 square cm but less than 929 square cm.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801.  

The Board has also considered whether staged ratings are appropriate, but concludes that the criteria for a higher schedular rating for the three painful scars associated with CABG with saphenous vein graft have not been met at any time during the appeal beyond the 20 percent rating warranted since the date of claim in July 2011.  Therefore, staged ratings for scars associated with CABG with saphenous vein graft are not warranted for any portion of the current claim period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the schedular rating criteria at Diagnostic Code 7804 adequately contemplate the Veteran's disability picture due to scars associated with CABG and saphenous vein graft, reasonably describing his disability level and symptomatology.  Again, the Veteran has described pain and a pulling sensation in his sternal scar with heavy lifting and cramping or pain in his two left leg scars after prolonged walking.  Pain is specifically contemplated by Diagnostic Code 7804, which provides a higher rating than that already assigned and awarded herein based on the number of painful scars present.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for PTSD rated 70 percent disabling and coronary artery disease rated 60 percent disabling.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that the evidence does not support the assignment of more than 20 percent for residual scars of the anterior trunk and proximal and distal aspect of the left leg status post coronary artery bypass graft with saphenous vein harvest at any point during the course of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher rating is not warranted, and the claim must be denied.
  
In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for disability ratings higher than assigned or awarded herein, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a disability rating of 20 percent for anterior trunk and left leg scars status post CABG with saphenous vein graft is allowed effective July 29, 2011, subject to the regulations governing the award of monetary benefits; this award shall replace the two 10 percent ratings separately assigned for a chest scar and left leg scars from July 19, 2011 through September 13, 2013, and shall increase the 10 percent rating assigned for chest and left leg scars evaluated together effective September 14, 2013.

Entitlement to a disability rating in excess of 20 percent for anterior trunk and left leg scars status post CABG with saphenous vein graft is denied.


REMAND

The claim for a TDIU was received on January 24, 2014 from the Veteran's attorney, asserting on the Veteran's behalf that his service-connected disabilities render him unemployable.  Where the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Since the claim for a TDIU was received on January 24, 2014, service connection has been in effect for posttraumatic stress disorder (PTSD) rated 70 percent disabling, coronary artery disease status post myocardial infarction and CABG rated 60 percent disabling, and anterior trunk and left leg scars associated with CABG with saphenous vein harvest rated 20 percent disabling effective July 29, 2011 (based on the Board's decision herein granting a 20 percent rating).  Therefore, the Veteran meets the threshold percentage standards for a TDIU.  See 38 C.F.R. § 4.16(b).

Unfortunately, the AOJ has not developed the claim for a TDIU after the Board referred the matter in the February 2014 Remand.  The AOJ should develop and adjudicate the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide a TDIU application to the Veteran (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits)).  Any necessary VCAA notification should be afforded the Veteran.  After providing an appropriate time period for response, adjudicate the claim for a TDIU.

2.  If the claim for entitlement to a TDIU is denied, the AOJ must furnish a supplemental statement of the case (SSOC) to the Veteran and his attorney before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


